The constitutional jurisdiction of this court of cases "respecting title to land" imports only cases that directly involve the title, and does not cover those that only incidentally involve such a question; and where one coterminous landowner sues another for damages on account of alleged trespass by cutting timber, and by the allegations of the petition and answer it appears that neither party disputes the title of the other, but the only issue is as to the proper location of a boundary line, and the only prayer of the petition is for a money judgment, the Court of Appeals, and not this court, has jurisdiction. Lewis v. Fry, 194 Ga. 842
(22 S.E.2d 817), and citations.
Transferred to the Court of Appeals. All the Justicesconcur.
                        No. 15809. MAY 16, 1947.